UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 000-50478 NEXSTAR BROADCASTING GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3083125 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700, Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of November 2, 2015, the registrant had 30,620,804 shares of ClassA Common Stock outstanding. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2015 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 41 ITEM 4. Controls and Procedures 41 PARTII OTHER INFORMATION ITEM 1. Legal Proceedings 42 ITEM1A. Risk Factors 42 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 3. Defaults Upon Senior Securities 42 ITEM4. Mine Safety Disclosures 42 ITEM 5. Other Information 42 ITEM 6. Exhibits 43 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share information, unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $5,027 and $3,002, respectively Deferred tax assets, net Broadcast rights Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill FCC licenses Other intangible assets, net Other noncurrent assets, net Total assets (1) $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable Accrued expenses Taxes payable Interest payable Other current liabilities Total current liabilities Debt Deferred tax liabilities Other noncurrent liabilities Total liabilities (1) Commitments and contingencies Stockholders' equity: Preferred stock - $0.01 par value, 200,000 shares authorized; none issued and outstanding at each of September 30, 2015 and December 31, 2014 - - Class A Common stock - $0.01 par value, 100,000,000 shares authorized; 31,621,369 shares issued and 30,620,804 shares outstanding at September 30, 2015, and 31,172,060 shares issued and outstanding at December 31, 2014 Class B Common stock - $0.01 par value, 20,000,000 shares authorized; none issued and outstanding at each of September 30, 2015 and December 31, 2014 - - Class C Common stock - $0.01 par value, 5,000,000 shares authorized; none issued and outstanding at each of September 30, 2015 and December 31, 2014 - - Additional paid-in capital Accumulated deficit ) ) Treasury stock - at cost; 1,000,565 shares at September 30, 2015 ) - Total Nexstar Broadcasting Group, Inc. stockholders' equity Noncontrolling interests in consolidated variable interest entities Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. The consolidated total assets as of September 30, 2015 and December 31, 2014 include certain assets held by consolidated VIEs of $120.9 million and $49.1 million, respectively, which are not available to be used to settle the obligations of Nexstar. The consolidated total liabilities as of September 30, 2015 and December 31, 2014 include certain liabilities of consolidated VIEs of $38.9 million and $17.9 million, respectively, for which the creditors of the VIEs have no recourse to the general credit of Nexstar. See Note 2 for additional information. 1 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information, unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net revenue $ Operating expenses: Direct operating expenses, excluding depreciation and amortization Selling, general, and administrative expenses, excluding depreciation and amortization Amortization of broadcast rights Amortization of intangible assets Depreciation Total operating expenses Income from operations Interest expense, net ) Loss on extinguishment of debt - - - ) Other expenses ) Income before income taxes Income tax expense ) Net income Net loss attributable to noncontrolling interests - - Net income attributable to Nexstar Broadcasting Group, Inc. $ Net income per common share attributable to Nexstar Broadcasting Group, Inc.: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted Dividends declared per common share $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2015 (in thousands, except share information, unaudited) Noncontrolling interests in Common Stock Additional consolidated Total Preferred Stock Class A Class B Class C Paid-In Accumulated Treasury Stock variable Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Shares Amount interestentities Equity Balances as of December 31, 2014 - $ - $ - $ - - $ - $ $ ) - $ - $ $ Stock-based compensation expense - Purchase of treasury stock - ) ) - ) Exercise of stock options and vesting of restricted stock units - - 4 - Excess tax benefit from stock option exercises - Common stock dividends declared - ) - ) Consolidation of a variable interest entity - Contribution from a noncontrolling interest - Net income - ) Balances as of September 30, 2015 - $ - $ - $ - - $ - $ $ ) ) $ ) $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 3 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for bad debt Amortization of broadcast rights, excluding barter Depreciation of property and equipment Amortization of intangible assets Loss on asset disposal, net Amortization of debt financing costs and debt discounts Loss on extinguishment of debt - 71 Stock-based compensation expense Deferred income taxes Payments for broadcast rights ) ) Deferred gain recognition ) ) Amortization of deferred representation fee incentive ) ) Non-cash representation contract termination fee Excess tax benefit from stock option exercises ) ) Changes in operating assets and liabilities, net of acquisitions and dispositions: Accounts receivable ) Prepaid expenses and other current assets ) Other noncurrent assets Accounts payable and accrued expenses Taxes payable ) ) Interest payable Other noncurrent liabilities 72 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Deposits and payments for acquisitions, net of cash acquired ) ) Proceeds from disposal of a station - Proceeds from disposals of property and equipment 82 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Repayments of long-term debt ) ) Payments for debt financing costs ) ) Contribution from a noncontrolling interest - Purchase of treasury stock ) - Proceeds from exercise of stock options Excess tax benefit from stock option exercises Common stock dividends paid ) ) Payments for capital lease obligations ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid, net of refunds $ $ Non-cash investing activities: Accrued purchases of property and equipment $ $ Noncash purchases of property and equipment $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 4 NEXSTAR BROADCASTING GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Business Operations As of September 30, 2015, Nexstar Broadcasting Group, Inc. and its wholly-owned subsidiaries (“Nexstar”) owned, operated, programmed or provided sales and other services to 107 television stations and 36 digital multicast channels, including those owned by variable interest entities (“VIEs”), in 58 markets in the states of Alabama, Arizona, Arkansas, California, Colorado, Florida, Illinois, Indiana, Iowa, Louisiana, Maryland, Michigan, Missouri, Montana, Nevada, New York, Pennsylvania, Tennessee, Texas, Utah, Vermont, Virginia and Wisconsin. The stations are affiliates of ABC (20stations), NBC (21 stations), FOX (27 stations), CBS (17 stations), The CW (10 stations and 2 digital multicast channels), MyNetworkTV (10 stations and 4 digital multicast channels), Telemundo (one station and one digital multicast channel), Bounce TV (9 digital multicast channels), Me-TV (9 digital multicast channels), Estrella (5 digital multicast channels), LATV (one digital multicast channel), This TV (one digital multicast channel), Weather Nation Utah (one digital multicast channel), Movies! (2 digital multicast channels), News/Weather (one digital multicast channel) and one independent station. Through various local service agreements, Nexstar provided sales, programming and other services to 31 stations and 5 digital multicast channels owned and/or operated by independent third parties. Nexstar operates in one reportable television broadcasting segment. The economic characteristics, services, production process, customer type and distribution methods for Nexstar’s operations are substantially similar and are therefore aggregated as a single reportable segment. 2.Summary of Significant Accounting Policies Principles of Consolidation The Condensed Consolidated Financial Statements include the accounts of Nexstar and the accounts of independently-owned VIEs for which Nexstar is the primary beneficiary. Nexstar and the consolidated VIEs are collectively referred to as the “Company.” Noncontrolling interests represent the VIE owners’ share of the equity in the consolidated VIEs and are presented as a component separate from Nexstar Broadcasting Group, Inc. stockholders’ equity. All intercompany account balances and transactions have been eliminated in consolidation. Nexstar management evaluates each arrangement that may include variable interests and determines the need to consolidate an entity where it determines Nexstar is the primary beneficiary of a VIE in accordance with related authoritative literature and interpretive guidance. Effective January 1, 2015, Nexstar entered into local service agreements to provide programming and sales services to stations acquired from Communications Corporation of America (“CCA”) and sold to Marshall Broadcasting Group, Inc. (“Marshall”) and stations owned by White Knight Broadcasting (“White Knight”), which were considered to be VIEs and were consolidated as of that date.
